DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “implanted tissue stimulator” amounts to a recitation of portions of the human body per se without referring to any functionality of the system. The term “implanted tissue stimulator” requires the human body as it requires that the tissue stimulator be implanted rather than simply requiring the ability for it to be implanted (i.e. implantable). Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perryman et al. (U.S. 2012/0283800, cited by Applicant), herein Perryman ‘800. Regarding claim 1, Perryman ‘800 discloses an implantable pulse generator 106 (see Figures 1 and 2 and paragraph [0049], lines 1-2), comprising: a controller 214 configured to generate a forward signal 112 carrying electrical energy (see Figure 2 and paragraphs [0058] and [0060]); a first  by an input signal from a programming module 102 for generating the forward signal at the controller (see Figure 2 and paragraph [0057]); and a second antenna configured to receive the input signal from the programming module (see paragraphs [0051] and [0057], which describe programming module 102 communicating with the implantable pulse generator 106 via wireless connection 104, such as Bluetooth or Wi-Fi; it is considered inherent that pulse generator 106 includes an antenna within communication subsystem 234 to receive the communication).
Regarding claim 2, Perryman ‘800 discloses that the implantable pulse generator is a wireless pulse generator (see paragraph [0047], lines 1-2).
Regarding claim 3, Perryman ‘800 discloses that the forward signal 112 is an RF signal (see paragraph [0047], lines 11-13).
Regarding claim 4, Perryman ‘800 discloses that the first antenna is configured to transmit signals having a frequency in a range of 300 MHz to 8 GHz (see Abstract).
Regarding claim 5, Perryman ‘800 discloses that the first antenna is configured to transmit and receive energy via radiative coupling (see paragraph [0047], lines 18-23).
Regarding claim 6, Perryman ‘800 discloses that the second antenna is configured to transmit signals having a frequency in range of 300 MHz to 8 GHz (see paragraph [0059]).
Regarding claim 13, Perryman ‘800 discloses a primary cell battery for powering the implantable pulse generator (see paragraph [0047], lines 1-4).
Regarding claim 14, Perryman ‘800 discloses one or more additional first antennas for communicating with one or more additional tissue stimulators (The neural stimulator includes a first antenna configured to receive an input signal containing electrical energy. The first antenna is a dipole antenna, see paragraph [0021]; The implanted wireless neural stimulator module 114 
Regarding claim 15, Perryman ‘800 discloses a housing that contains the controller, the first antenna, the second antenna, and the communication module (see Figure 2 and paragraph [0047]).
Regarding claims 16 and 17, Perryman ‘800 discloses that the module 106 may be implanted subcutaneously or may be located outside of the human body (see paragraph [0049], lines 1-3). If the module is implanted, it is inherently hermetically sealed, as electrical elements which are implanted must be hermetically sealed to protect the device and the surrounding body.
Regarding claim 18, Perryman ‘800 discloses a power detector that can receive a reflected power signal from the implanted tissue stimulator via the first antenna (see paragraph [0061]).
Regarding claim 19, Perryman ‘800 discloses that the controller is configured to adjust the forward signal based on the reflected power signal (see paragraph [0061]).
Regarding claim 20, Perryman ‘800 discloses that the power detector comprises an RF switch 223 (see paragraphs [0061] and [0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman ‘800 (U.S. 2012/0283800, cited above) in view of Perryman et al. (U.S. 2013/0079849, cited by Applicant), herein Perryman ‘800 in view of Perryman ‘849. Regarding claim 7, Perryman ‘800 discloses the invention substantially as claimed, but fails to disclose that the second antenna is configured to transmit and receive energy via inductive coupling. Perryman ‘849 teaches implantable leads to stimulate tissue (see Abstract), including a second antenna configured to KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 8, Perryman ‘800 discloses the invention substantially as claimed, but fails to disclose a rechargeable battery for powering the implantable pulse generator. Perryman ‘849 teaches implantable leads to stimulate tissue (see Abstract), including a rechargeable battery as the power source (see paragraphs [0037] and [0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perryman ‘800 to include a rechargeable battery, as taught by Perryman ‘849, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 9, Perryman ‘800 discloses the invention substantially as claimed, but fails to disclose that the second antenna is configured to transmit power to the rechargeable battery. Perryman ‘849 teaches implantable leads to stimulate tissue (see Abstract), including a rechargeable battery as the power source (see paragraphs [0037] and [0062]) and a second antenna configured to transmit power to the rechargeable battery (see paragraphs [0002] and [0062]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perryman ‘800 such that the second antenna is configured to transmit power to the rechargeable battery, as taught by KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claims 10-12, Perryman ‘800 discloses the invention substantially as claimed, but fails to disclose a third antenna configured to transmit power to the rechargeable battery, the third antenna is configured to transmit signals having a frequency in a range of 300 MHz to 8 GHz, or the third antenna is configured to transmit and receive energy via inductive coupling. Perryman ‘849 teaches implantable leads to stimulate tissue (see Abstract), including a rechargeable battery as the power source (see paragraphs [0037] and [0062]) and a third antenna configured to transmit power to the rechargeable battery (see paragraphs [0002] and [0062]), wherein the third antenna is configured to transmit signals having a frequency in a range of 300 MHz to 8 GHz and transmit and receive energy via inductive coupling (see paragraph [0034], which teaches that the coupling between antenna 110 and Rx antenna 131 may be inductive). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perryman ‘800 to include  a third antenna configured to transmit power to the rechargeable battery, wherein the third antenna is configured to transmit signals having a frequency in a range of 300 MHz to 8 GHz and transmit and receive energy via inductive coupling, as taught by Perryman ‘849, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (U.S. 2019/0229771) discloses an electronic apparatus comprising at least one antenna and a circuit for wirelessly receiving or transmitting power between electronic devices and Nghiem et al. (U.S. 2009/0270948) discloses an implantable medical device and external antennae to transfer power to the implantable medical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792